Scott, J.
The defendants engaged plaintiff to act as their traveling salesman at a salary of $35 per week and traveling expenses. No term of employment was specified and plaintiff might have been discharged. He worked as salesman from April 20, 1904, to August 13, 1904, earning, according to the terms of his contract, $700, of which he was paid only $425.75.' For the balance of $274.25 he now sues. The defendants, admitting the' contract and the rendition of the services, defend on the ground that they were led to make the contract by false representations by plaintiff as to the character and selling qualities of the goods he was employed to sell and as to the amount of sales of the same or similar goods he had made in the prior year. The evidence, taking the defendants’ own testimony, failed to sustain the defense. It is true that it is said that the goods were not well made and that many of them were returned as defective, but the defects appear to be those of the manufacturers and plaintiff was not the manufacturer. The alleged representation as to the large amount sold in the prior year turns out to have been a promise or prediction as to the amount that would be sold in a year after the making of the contract. The case discloses no legal *650fraud or misrepresentation on plaintiffs part, but merely an over-sanguine estimate of what might be expected in the future. If the results of plaintiffs employment did not come up to defendants’ expectation, they could have discharged him at any time. Having failed to do so, they show no legal excuse for not paying him according.to contract for the time they retained him in their service.
Tbttax and Bischoee, JJ., concur.
Judgment reversed' and new trial granted, with costs to appellant to abide event.